                 Case 2:20-cv-01919-KJN Document 19 Filed 08/19/21 Page 1 of 2


     PHILLIP A. TALBERT
 1
     Acting United States Attorney
 2   DEBORAH LEE STACHEL
     Regional Chief Counsel, Region IX
 3   Social Security Administration
     MARCELO ILLARMO (MABN 670079)
 4
     Special Assistant United States Attorney
 5          160 Spear Street, Suite 800
            San Francisco, California 94105
 6          Telephone: (510) 970-4822
 7          Facsimile: (415) 744-0134
            E-Mail: Marcelo.Illarmo@ssa.gov
 8
     Attorneys for Defendant
 9
                                     UNITED STATES DISTRICT COURT
10
                                   EASTERN DISTRICT OF CALIFORNIA
11
12                                                        )       Case No.: 2:20-cv-01919-KJN
      KRIS BRADY SANDSTROM,                               )
13                                                        )       STIPULATION FOR VOLUNTARY
                                                          )       REMAND PURSUANT TO SENTENCE
14                                                        )       FOUR OF 42 U.S.C. § 405(g)
                      Plaintiff,                          )
15                                                        )
            v.                                            )
16                                                        )
     KILOLO KIJAKAZI,                                     )
17   Acting Commissioner of Social Security               )
                      Defendant.                          )
18                                                        )
                                                          )
19                                                        )
20
21                    IT IS HEREBY STIPULATED, by and between the parties, through their
22   undersigned attorneys, and with the approval of the Court, that the Commissioner of Social
23   Security has agreed to a voluntary remand of this case pursuant to sentence four of 42 U.S.C. §
24   405(g). The purpose of the remand is to offer Plaintiff a new decision.
25             On remand, the Commissioner will
26           •    reconsider the medical opinion evidence consistent with 20 CFR 404.1520c;
27           •    reconsider the claimant’s residual functional capacity;
28           •    if necessary, obtain supplemental evidence from a vocational expert;


     Stip. For Voluntary Remand; Case 2:20-cv-01919-KJN       1
                     Case 2:20-cv-01919-KJN Document 19 Filed 08/19/21 Page 2 of 2



 1               •    conduct any necessary further proceedings; and
 2               •    issue a new decision.
 3   The parties further request that the Clerk of the Court be directed to enter a final judgment in
 4   favor of Plaintiff, and against Defendant, reversing the final decision of the Commissioner.
 5
 6
                                                          Respectfully submitted,
 7
 8   Dated: August 17, 2021                               /s/ _Meghan O. Lambert*_
                                                          MEGHAN O. LAMBERT
 9                                                        Attorney for Plaintiff
                                                          (* as approved via email on 8/17/21)
10
11
     Dated: August 17, 2021                               PHILLIP A. TALBERT
12                                                        Acting United States Attorney
13                                                        DEBORAH LEE STACHEL
                                                          Acting Regional Chief Counsel, Region IX
14                                                        Social Security Administration
15                                               By:      /s/ Marcelo Illarmo
16                                                        MARCELO ILLARMO
                                                          Special Assistant United States Attorney
17
                                                          Attorneys for Defendant
18
19                                                        ORDER
20               Based upon the parties’ Stipulation to Voluntary Remand Pursuant to Sentence Four of
21   42 U.S.C. § 405(g) and to Entry of Judgment (“Stipulation to Remand”), and for cause shown, IT
22   IS HEREBY ORDERED, ADJUDGED AND DECREED that the above-captioned action is
23   remanded to the Commissioner of Social Security for further proceedings consistent with the
24   terms of the Stipulation to Remand.
25   Dated: August 19, 2021
26
27
28   sand.1919




     Stip. For Voluntary Remand; Case 2:20-cv-01919-KJN      2
